Citation Nr: 0103832	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-11 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to 
September 1947, from April 1948 to June 1950, and from August 
1954 to March 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for gastritis.

In September 1999, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


REMAND

At the January 2001 Board hearing, the veteran stated his 
gastritis had gotten worse since the most recent VA 
examination in January 1999.  See VA O.G.C. Prec. Op. No. 11-
95 (April 7, 1995) (another VA examination is required when 
disability in question has undergone an increase in severity 
since the time of the last VA examination).  Thus, an 
additional examination will be needed to enable the Board to 
render a final determination as to this claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board notes that at 
the time of the January 1999 examination, the examiner stated 
the claims file was not available for review.  The examiner 
must have an opportunity to review the veteran's objective 
medical history prior to examining the veteran.

Additionally, the veteran stated he had received treatment 
for his service-connected disability with a private 
physician, Dr. S. in Williamsville, Arizona, whose records 
have not been associated with the claims file.  Therefore, an 
attempt to obtain these records must be made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his gastritis.  
The veteran should be informed that he 
should give permission for VA to obtain 
the private treatment records from Dr. S 
in Williamsville, Arizona.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of his service-
connected gastritis.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that the examiner has 
reviewed the pertinent evidence.  The 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings related to the 
veteran's gastritis.  All necessary 
testing that is required for evaluation 
purposes under Diagnostic Code 7307, 
including gastroscope, should be 
conducted and the results reported in 
detail.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
verify that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 10 percent for 
gastritis.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by not 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


